Exhibit 10.1

 

[g103361keimage002.gif]

 

Dyax Corp.

300 Technology Square

Cambridge, MA 02139

 

CONFIDENTIAL DOCUMENT

 

May 31, 2005

 

Thomas Beck, M.D.
345 Silver Hill Road
Concord, MA 01742

 

Dear Tom,

 

On behalf of Dyax Corp., this letter will confirm our offer of employment to you
for the position of Executive Vice President, Business and Product Development. 
The terms of our offer are as follows:

 

Supervision:

 

You will be reporting directly the Company’s Chief Executive Officer.

 

Responsibilities:

 

As Executive Vice President, Business and Product Development, you will be
responsible for (i) supervising and managing the strategic operation of the
Clinical, Development, Program Management and Business Development departments,
and (ii) such other duties as the Company’s Chief Executive Officer and/or Board
of Directors shall designate.  All such duties shall be performed and
discharged, faithfully, diligently and to the best of your ability and in
compliance with all applicable laws and regulations.  In performing these
duties, you agree to devote substantially all of your working time and efforts
to the business and affairs of Dyax and its affiliates.

 

Notwithstanding anything to the contrary contained herein or elsewhere, you will
be permitted to serve as a member of the Board of Directors of one or more other
companies, provided that (i) you obtain prior approval from the Company’s Chief
Executive Officer and (ii) such service does not materially affect the
performance of your duties to the Company.

 

On or before December 31, 2005, you will meet with the Company’s Chief Executive
Officer to evaluate the status and progression of your domain and
responsibilities and set mutually agreeable goals for the future.

 

Salary and Bonus:

 

As an exempt employee you will receive an annual salary of $300,000 to be paid
in accordance with the Company’s standard payroll practice.  Currently, our
payroll is paid on a bi-weekly basis.  In addition to your base salary, you will
be eligible to receive an annual bonus for up to forty percent (40%) of your
base salary following the completion of each calendar year during the term of
your employment.  Bonus eligibility and amounts will be subject to the
attainment of specific individual and corporate objectives that will be
determined by you and the

 

--------------------------------------------------------------------------------


 

Company’s Chief Executive Officer, and approved by of the Compensation Committee
of the Board of Directors.  For the calendar year ending December 31, 2005, you
will be eligible to receive a pro-rated proportion of this bonus for your
service during the remainder of this year.

 

Stock Options:

 

Subject to approval by the Compensation Committee, Dyax agrees to grant you an
Incentive Stock Option for the purchase of 100,000 shares of Dyax common stock
at a purchase price equal to the fair market value of the stock on the grant
date, which will be your first day of employment.  The options will be subject
to the provisions of the Company’s 1995 Equity Incentive Plan (the “Plan”) and
the Stock Option Award Agreement to be entered into by you and the Company
following approval of the grant, which in relevant part will require that such
options (i) vest in equal quarterly installments over four years; (ii) expire in
10 years; and (iii) may be exercised (as to the vested portion) for ninety (90)
days following the termination of your employment.  Additionally, as a
performance incentive to you, if the Company is successful in achieving its goal
of dosing a patient in a pivotal, placebo-controlled Phase III clinical trial of
DX-88 for hereditary angioedema (HAE) prior to the end of 2005, 20% of the
shares underlying the option granted to you (i.e. 20,000 shares) will become
immediately vested and exercisable by you.

 

Benefits:

 

You will be eligible to participate in the Company’s employee benefits in the
same manner provided generally to the Company’s senior executives, including
health and dental insurance, 401(k) savings plan, disability insurance and life
insurance.  A package describing these benefits is enclosed.

 

As a senior executive, you will also be subject to coverage under the Company’s
Directors and Officers (D&O) insurance policy, a copy of which will be provided
to you upon request.  In addition, please be aware that the Company’s by-laws
require that the Company shall, to the fullest extent permitted by the General
Corporation Law of the State of Delaware (the state in which Dyax was
incorporated), indemnify each person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he is or was, or has agreed to become, a director or officer of
the Company.

 

Vacation:

 

Initially, you will receive twenty (20) days of vacation and continue to accrue
one additional day for each year of employment, up to a maximum of thirty (30)
days of vacation per year in accordance with the Company’s vacation policy.  In
addition, should you become ill, you shall be allowed up to five (5) paid sick
days, provided that any unused sick days shall not to be carried over from year
to year and shall not to be cashed out upon termination.

 

Termination and Severance:

 

All employees at Dyax are employed at will.  “Employment at will” refers to the
traditional relationship between employer and employee, allowing either party to
unilaterally terminate the employment relationship.  While we ask that all
senior executives provide at least ninety (90) days prior notice, you will be
free to resign at any time.  Similarly, the Company reserves the right to
terminating your employment at any time, with or without cause and with or
without prior notice.

 

2

--------------------------------------------------------------------------------


 

However, in the event you are terminated by the Company without “cause,” Dyax
agrees to pay you your monthly base salary for a minimum of six (6) months as
severance.  All bonuses that have been earned for a completed calendar year and
all accrued vacation time shall be paid upon termination.  Medical and dental
benefits shall continue during the period when you are receiving severance. 
Other than your rights under COBRA, all other benefits and vesting of your stock
options will terminate as of your date of termination.  You will also be
eligible to receive this severance package if, following your meeting with the
Chief Executive Officer on or before December 31, 2005, you elect to resign
within thirty (30) days due to an inability to reach a mutual understanding with
the Company as to the progression of your domain and responsibilities and goals
for the future.

 

If your employment is terminated for “cause” by the Company or is terminated by
you for any reason, your compensation, benefits, and stock option vesting shall
cease as of the termination date.  For purposes of this offer, “cause” shall
mean:

 

(i)            the willful and continued failure by you substantially to perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any failure resulting from your
terminating your employment following a material diminution of your title or
duties to the Company), as determined by the Board of Directors;

 

(ii)           gross misconduct or the commission of any act of dishonesty or
moral turpitude in connection with your employment, as determined by the Board
of Directors; or

 

(iii)          the conviction of a felony or a crime involving moral turpitude.

 

Change of Control Agreement:

 

Additionally, the Company has agreed to provide you with additional benefits in
the event your employment within the Company is terminated after a “change in
control” on the same terms as has previously been offered to other senior
executives of the Company.  A copy of the letter containing such terms (the
“Change of Control Agreement”) is enclosed for your review.

 

Confidentiality Agreement:

 

You will be required to sign the Company’s Standard Employee Confidentiality
Agreement on or before your first day of work.  A copy is enclosed for your
review.  The Confidentiality Agreement obligates you not to disclose
confidential information you may learn during your employment with the Company,
to assign to the Company rights in inventions or other intellectual property
developed in the course of your employment and not to solicit employees or
business away from the Company for a period of one year following any
termination of your employment.

 

Additional Documents:

 

You will be also be required to a Certificate of Acknowledgment under which you
acknowledge that you have read and agree to comply with the Company’ s Corporate
Communications, Disclosure and Insider Trading / Reporting Policy, the Company’
s Code of Ethics and the Audit Committee Procedures for Handling Complaints .  A
copy of each of these documents is also enclosed.

 

3

--------------------------------------------------------------------------------


 

If this offer letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to Dyax the enclosed copy of this letter, along
with the Change of Control Agreement and Confidentiality Agreement referenced
above.  Such documents will then constitute the complete agreement with respect
to your employment by the Company, and will supercede all prior oral or written
agreements relating to such matters.

 

 

Sincerely,

 

 

 

 

 

/s/ Henry E. Blair

 

 

Henry E. Blair

 

Chairman, President and CEO

 

 

I acknowledge receipt and agree with the foregoing terms and conditions.

 

 

/s/ Thomas Beck, M.D.

 

Thomas Beck, M.D.

 

4

--------------------------------------------------------------------------------